EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Greg Darley Emmerson on March 11, 2021.

The application has been amended as follows: 

Delete claim 1 and insert new claim 1 as follows:

--1.	A method of making an opaque liquid detergent composition comprising the steps of:
providing a polymer premix, wherein the polymer premix consists of:
between about 5% and about 40% by weight of the polymer premix of an anionic polyester terephthalate polymer, wherein the anionic polyester terephthalate polymer has a polyester terephthalate backbone grafted with one or more anionic groups;
between about 55% and about 85% by weight of the polymer premix of a solvent, wherein the solvent is a non-aqueous solvent selected from the group consisting of ethanol, propanol, butanol, ethylene 
iii. 	between about 5% and about 40%, by weight of the polymer premix, of water; 
      
providing a surfactant premix, wherein the surfactant premix comprises between about 10% and about 70%, by weight of the surfactant premix of a non-soap surfactant;
combining the polymer premix and the surfactant premix in a weight ratio of the polymer premix to the surfactant premix of between about 2:1 and about 1:25;
mixing the polymer premix and the surfactant premix;
optionally adding one or more adjunct ingredients;
collecting the final opaque liquid detergent composition,
wherein ‘opaque’ means the liquid composition having less than about 1% transmittance measured using a ColorQuest XE spectrophotometer, using 2.5 mL PS cuvettes (1 cm path length), measuring a range from about 400 to about 700 nm when the liquid composition is measured neat.—

In line 1 of claim 2, delete “polymer composition”, and insert—method—
In line 2 of claim 2, delete “composition” and insert “premix”
In line 3 of claim 2, delete “composition” and insert “premix”

In line 1 of claim 3, delete “polymer composition”, and insert—method—
In line 2 of claim 3, delete “composition” and insert “premix”
In line 3 of claim 3, delete “composition” and insert “premix”

In line 1 of claim 5, delete “polymer composition”, and insert—method—

In line 1 of claim 6, delete “polymer composition”, and insert—method—
In line 2 of claim 6, after “selected from” insert –the group consisting of—

In line 1 of claim 7, delete “polymer composition”, and insert—method—
In line 4 of claim 7, delete “composition” and insert “premix”
In line 5 of claim 7, delete “composition” and insert “premix”

In line 1 of claim 8, delete “polymer composition”, and insert—method—

In line 1 of claim 9, delete “polymer composition”, and insert—method—
In line 2 of claim 9, delete “composition” and insert “premix”
In line 3 of claim 9, delete “composition” and insert “premix”

In line 1 of claim 10, delete “polymer composition”, and insert—method—

In line 1 of claim 11, delete “polymer composition”, and insert—method—

In line 1 of claim 12, delete “polymer composition”, and insert—method—
In line 1 of claim 12, delete “comprising” and insert –wherein the polymer premix comprises—
In line 2 of claim 12, delete “composition” and insert “premix”

In line 1 of claim 13, delete “polymer composition”, and insert—method—
In line 2 of claim 13, delete “composition” and insert “premix”

Cancel claims 14, 15, and 18

In line 1 of claim 16, delete “14” and insert –1—
In line 2 of claim 16, delete “composition” and insert –premix—
In line 2 of claim 16, after “selected from” insert –the group consisting of--

In line 1 of claim 17, delete “14” and insert –1—

In line 1 of claim 19, delete “18” and insert –1—

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761